Title: Abigail Adams to Mary Smith Cranch, 27 July 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
july 27 1790 Richmond Hill
I received your kind Letter of july 4th the articles sent by captain Barnard all arrived in good order, and I have to acknowledg mr Cranchs kind care in attending to them.
you have got through commencment and I hope have not been made sick with the trouble and fatigue. we had a pleasent day here, not over Hot and I pleasd, myself with the hope that it was so with you. We got Thursdays paper, but had very little account of commencment. I know you must have been too much fatigued, and too buisily occupied to be able to write
I do not know what to do with the House. I wish with all my Heart that Mears would go in. I did not once think of her, but I do not know any person I would so soon commit the care to. mr Brisler is anxious about the wine Casks he says that there are only two Iron hoops on each and he fears the other will Rot off. if you have not the Keys, pray get them and let me request you to have the things lookd to. the Rats he says may undermine the Bottled wine which is pack’d in sand. he is very anxious about it, and I am not less so. I beg you my dear sister to accept of a dozen of the wine and present half a dozen bottles to my mother. if it is not drawn of let Thomas go, and do it, and send him for the Keys. if the casks look like to give way, I must request that it may be New hoopd or otheways taken care of. I do not know when I shall see you. I think it would be a cordial to me, and mr Adams pines for relaxation, tho if one was to Credit the Clamours of the Boston papers we should imagine that their was nothing going forward but dissipation, instead of which, there is nothing which wears the least appearence of it, unless they term the Pressidents Levee of a tuesday and mrs Washingtons drawing of a fryday such, one last two & the other perhaps three hours She gives Tea Coffe Cake Lemonade & Ise creams in summer all other Ladies who have publick Evenings give Tea coffe & Lemonade, but one only who introduces cards, and She is frequently put to difficulty to make up one table at whist. pray is not this better than resorting to Taverns, or even having supper partys some amusement from the Business of the day is necesserry and can there be a more Innocent one than, that of meeting at Gentlemens Houses and conversing together, but faction and Antifederilism may turn every Innocent action to evil

we are all well you see my pens are bad beyond description, and dinner calls.
Love to all Friends from / your ever affectionate / sister
A Adams
